On Application for Rehearing.
En Banc.
PER CURIAM.
Our original opinion has disposed of all points raised by the appellant wife’s application for rehearing except her contention that in our original opinion we erred in assessing her with one-half of the ^osts of appeal.
The appellant wife correctly points out that, as head and master of the community, the husband is liable for the costs of his wife’s unsuccessful separation suit, since the community has not been dissolved. Williams v. Williams, 212 La. 334, 31 So.2d 818; Snow v. Snow, 181 La. 204, 159 So. 323. See also: Collins v. Collins, 194 La. 446, 193 So. 702; Bush v. Bush, La.App. 2 Cir., 163 So.2d 858.
Accordingly, our original decree is amended so as to assess the defendant husband with all costs of the appeal. As thus amended, our original decree is reinstated, and the appellant wife’s application for rehearing is denied.
The defendant husband is reserved the right to apply for further rehearing. See Gauthreaux v. Hebert, La.App. 3 Cir., 158 So.2d 277.
Original decree amended; application for-rehearing denied.